FILED
                             NOT FOR PUBLICATION                            OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LIANWANG FENG,                                   No. 12-71959

               Petitioner,                       Agency No. A099-071-154

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Lianwang Feng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies within Feng’s testimony and between his testimony

and other record evidence regarding his alleged mistreatment by police, and his

wife’s residence in China after the Chinese government’s alleged taking of their

property. See id. at 1045-48 (adverse credibility determination was reasonable

under the REAL ID Act’s “totality of the circumstances” standard). The agency

reasonably rejected Feng’s explanations for the inconsistencies. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible

testimony, Feng’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, because Feng’s CAT claim is based on the same testimony found to

be not credible, and he does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to China, his CAT claim also fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.

                                          2                                     12-71959